DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “12” has been used to designate both filter membrane ([0022]) and fluidic unit ([0038], [0041], and [0051])
Reference character “13” has been used to designate both filtrate ([0022]) and membrane filter ([0022])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 1 is missing reference number 7 target analyte, see paragraph [0017]
Imbedded conductors reference number 10 is missing from figures, see paragraph [0021]
Figure 3 is missing reference number 12 fluidic unit, see paragraph [0038]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0046] line 25 refers bridge to reference number 6. However, it is understood that bridge element is reference number 61. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the integrated surface" in line 12. There is insufficient antecedent basis for this limitation in the claim.
For examination, claim 1 line 12 will recite “the integrated circuit surface”. Claims 2-7 are rejected by virtue of their dependence on a rejected based claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2012/0258466-A1-A1) herein Florescu ‘466 in view of Ho (GB-2307598-A). 
Regarding claim 1, Florescu ‘466 teaches an assay system comprising:
a printed circuit board (referred to as printed circuit board/PCB 11) ([0037] and Figure 1);
	an integrated circuit (referred to as integrated circuit/IC 16) mounted on the printed circuit board (11), wherein the integrated circuit (16) comprises a functionalized surface for specifically binding to magnetic particles, and wherein the integrated circuit (16) comprises sensors (referred to as optical sensors 104a and 104b) for detecting the magnetic particles specifically bound to the functionalized surface ([0037], [0103], Figure 1 and Figure 22);
As recited by paragraph [0010], “A bio-functionalized IC can be used to detect the specifically bound particles.” Further paragraph [0103] recites “The magnetic particle sensors 60 can be optical sensors 104a and b embedded in the IC… The optical sensor 104b detects the magnetic particle 10c by measuring the reduction of incident light.”
	an energy source (referred to as light source 100) configured to emit energy onto the functionalized surface, and wherein the sensors (104a and 104b) are configured to detect the energy ([0103] and Figure 22);

Florescu ‘466 does not teach wherein at least a part of the functionalized surface of the integrated surface is coplanar with a surface of the printed circuit board.
In the analogous art of integrated circuits and printed circuit boards, Ho teaches a liquid crystal display with an integrated circuit driver. 
Specifically, Ho teaches where an integrated circuit driver 3 is inserted into a hole 5 on a printed circuit board 2 (Page 4 paragraphs 3 and 4 and Figure 1). As stated by Page 4 paragraph 2, the circuit board 2 and integrated circuit driver 3 have an external surface 4 that is planar (see Figures 1 and 2). It would have been obvious to one skilled in the art to modify the device of Florescu ‘466 such that the printed circuit board has a hole for an integrated circuit to fit within it to create a planar surface as taught by Ho for the benefit of achieving a thin construction and preventing the integrated circuit from being knocked off (Page 1 paragraph 6 and Page 2 paragraphs 2 and 3 of Ho).
Regarding claim 2, the combination of Florescu ‘466 and Ho teach the system of claim 1. As it is understood, the PCB 11 of Florescu ‘466 will have a hole to house the IC 16 as taught by Ho. The IC 16 of Florescu ‘466 will have the functionalized surface as taught by Florescu ‘466. 
As stated by Page 4 paragraph 4 of Ho, the IC driver 3 is mounted into the hole 5 and is secured in place. As such an edge of the IC 16, with the functionalized surface on top, will form a seal with the inner edges of the hole in the PCB 11. 
Regarding claim 3, the combination of Florescu ‘466 and Ho teach the system of claim 1. Florescu ‘466 further teaches a first separation conductor (referred to as separation conductor 64) configured to produce one or more magnetic separation force to remove non-specifically bound magnetic particles from the sensors (104a and 104b) ([0066] and Figure 10).
As stated by paragraph [0066], the magnetic separation force generators are used to remove the non-specifically bound magnetic particles from sensor areas. 
Regarding claim 4, the combination of Florescu ‘466 and Ho teach the system of claim 1. Florescu ‘466 further teaches a second separation conductor configured to produce one or more magnetic separation force to remove non-specifically bound magnetic particles from the sensors, see supra. It is understood from Figure 10 that there may be multiple separation conductors 64 on the IC 16.
Regarding claim 5, the combination of Florescu ‘466 and Ho teach the system of claim 1. 
Florescu ‘466 further teaches where a printed circuit board/PCB 11 has a filter support structure 4 mounted on the PCB 11 ([0133] and Figures 1 and 2). As it is understood, the filter support structure 4 attaches to the membrane filter 2 ([0133]). It is understood that both the filter support structure 4 and the membrane filter 2 create a fluidic bridge, as the filter 2 bridges the gap between two locations, allowing fluid to travel between those two locations. 
Regarding claim 6, the combination of Florescu ‘466 and Ho teach the system of claim 1. Florescu ‘466 further teaches wherein the sensors comprise optical sensors, see supra. 
Regarding claim 7, the combination of Florescu ‘466 and Ho teach the system of claim 1. Florescu ‘466 further teaches wherein the energy source comprises a light source, see supra. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Florescu (US-2013/0230913-A1) herein Florescu ‘913 in view of Coursey (US-2015/0182967-A1). 
Regarding claim 8, Florescu ‘913 teaches an assay system comprising:
	a printed circuit board (PCB 9) ([0036] and Figure 1;
	an integrated circuit (IC 12) comprising a functionalized surface for specifically binding to magnetic particles, and wherein the integrated circuit (12) comprises sensors (40) for detecting the magnetic particles specifically bound to the functionalized surface ([0036] and [0043] and Figures 1 and 7A);
As recited by paragraph [0046], “At least a portion of the surface 7 of the IC 12 is coated with receptors and the IC 12 is configured to accept particles 4 that may bind specifically (i.e., via the receptors) or non-specifically to the surface 7 of the IC 12…” Further, paragraph [0061] recites “… and different regions on the IC 12 may be functionalized with different receptors.” Paragraph [0006] states that magnetic particles are attracted to the optical sensing area on the coated surface of the integrated circuit. 
	an energy source (light source 2) configured to emit energy onto the functionalized surface, and wherein the sensors (40) are configured to detect the energy; 
As stated by paragraph [0042] the light source 2 illuminates the surface 7 of the IC 12. Further paragraph [0058] states optical sensors 40 can be configured to detect shadows case by the particles as a result of the particles blocking the light from the light source 2. 
Florescu ‘913 does not teach a planarization surface on the functionalized surface and the surface of the printed circuit board. 

Specifically, Coursey teaches a conformational coating 116 that planarizes the surface of the PCB 106 ([0035] and Figure 1). It would have been obvious to one skilled in the art to modify the device of Florescu ‘913 such that the integrated circuit with a functionalized surface are both coated with the conformal coating as taught by Coursey for the benefit of filling recesses to create a flat surface ([0031] and [0035] of Coursey). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SOPHIA Y LYLE/             Examiner, Art Unit 1798  

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798